Citation Nr: 1313913	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-47 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  He died in December 2007.  The appellant is advancing her appeal as the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appellant testified at a local hearing before a Decision Review Officer (DRO) in January 2010 and at a video conference hearing held before the undersigned Veterans Law Judge in July 2012.  A copy of each transcript is of record.  

The Board has not only reviewed the physical claims file but also the claims file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  

After a review of the record, the Board finds that additional pertinent VA outpatient treatment records from March 1995 to November 2006 (results from heart tests) and from March 1998 to November 2007 were associated with the claims file on the "Virtual VA" system in April 2012 after issuance of the November 2010 Statement of the Case (SOC).  Although the RO noted review of VA outpatient treatment records from February 1995 to December 2007 in the November 2010 SOC, the Board notes that review of the physical claims file does not reveal VA outpatient treatment records from March 1995 to September 2000.  Thus, the additional VA outpatient treatment records added to the claims file on the "Virtual VA" system raises concern as to whether the agency of original jurisdiction (AOJ) initially reviewed such records.  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. § 20.1304(c) (2012).  

Subsequently, an additional VA medical opinion is necessary after review of the VA outpatient treatment records associated with the claims file on the "Virtual VA" system in April 2012.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Since additional VA treatment records were added to the evidence since the opinion was provided in 2010, an addendum is needed.  The RO should arrange for the claims file, to include records on the "Virtual VA" system, to be reviewed by the VA physician who prepared the October 2010 VA medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the entire claims file to the VA physician who prepared the October 2010 VA medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review and consider all pertinent evidence of record, to include VA outpatient treatment records which were associated with the claims file on the "Virtual VA" system in April 2012.  After completion of such review, the physician must prepare an addendum opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's cause of death was etiologically related to his active service, to include the service-connected disabilities (coronary artery disease, diabetes mellitus, diabetic neuropathy of upper and lower extremities, erectile dysfunction).  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  

2.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently associated evidence of record since April 2012 on the "Virtual VA" system.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


